Citation Nr: 1042949	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
degenerative disc and degenerative joint disease DJD of the 
lumbar spine, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial increased evaluation for 
radiculopathy, left lower extremity, rated as 10 percent 
disabling from June 3, 2005; and as 20 percent disabling from 
January 26, 2010.

3.  Entitlement to earlier effective date (EED) for service 
connection and/or increased ratings.

4.  Entitlement to service connection for erectile dysfunction 
and right lower extremity radiculopathy, as part and parcel of 
service-connected low back disability or secondary thereto.

5.  Entitlement to a total rating based on individual 
unemployablity due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  He 
was born in May 1945. 

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran provided testimony before the undersigned Veterans 
Law Judge in Washington, D.C., in June 2009; a transcript is of 
record.    

The case as then constituted was remanded by the Board in July 
2009.

At the time of the Board's remand, the Board requested that a 
thorough VA examination be undertaken, along with medical 
opinions to include the appropriate evaluations by orthopedic and 
neurological specialists to assess the overall impact of the 
Veteran's low back disorder, to specifically include secondary 
problems such as radiculopathy, bowel, urinary, sexual 
dysfunction, etc.  The examinations and opinions are of record, 
but further adjudication was not undertaken with regard to either 
the issue of entitlement to secondary service connection for 
radiculopathy into the right lower extremity or as to erectile 
dysfunction.  These issues have been clearly raised by the 
record, but have not been fully adjudicated by theRO. 

The Veteran has also raised the issue of entitlement to service 
connection for sensory neuropathy in his left foot, which he says 
has developed since the beginning of his appeal.  However, it is 
unclear whether this is part of already service-connected 
disability which would impact on the rating questions, or an 
additional disability for which service connection is sought.

As a result of the Board remand, in a rating in July 2010, 
service connection was granted for voiding dysfunction secondary 
to his low back disorder, and a 60 percent rating was assigned 
from January 21, 2010; service connection was also granted for 
constipation as secondary to his low back disorder, with the 
assignment of a 30 percent rating from that same date.  The 
rating assigned for the already service-connected radiculopathy 
of the left lower extremity was raised from 10 to 20 percent, 
effective January 21, 2010.  He has raised questions with regard 
to EED although it is unclear whether this encompasses the 
ratings issues as well as service connection (see below).  

In that regard, the Board notes that issue #2 in this a case in 
one in which the Veteran has originally expressed continuing 
disagreement with the initial rating assignment. In general, when 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the 
current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The increase as of January 2010 is comparable to 
staging, but that concept in other contexts has not been 
addressed and takes on new meaning when considered in concert 
with his pending claim with regard to left foot neuropathy. 

The Veteran has been in receipt of a permanent and total rating 
for non-service-connected pension benefits since March 26, 2004.  
In the rating action in July 2010, notwithstanding that his 
service-connected schedular rating had increased from a combined 
30 percent from June 3, 2005, to 80 percent, TDIU was denied.

Issues ##3, 4, and 5 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.

FINDING OF FACT

Prior to the promulgation of a decision, the Veteran withdrew his 
appeal on the issue of increased ratings for his back and left 
lower extremity radiculopathy.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issues of increased ratings for his low back and left lower 
extremity radiculopathy, the Board does not have jurisdiction to 
consider those claims.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his/her authorized representative.  38 C.F.R. § 
20.204.

The issue of entitlement to increased ratings for his low back 
and left lower extremity radiculopathy were fully developed by 
the RO, included in the Veteran's Substantive Appeal, and 
certified to the Board on appeal.

After the rating action of July 2010, the Veteran submitted a 
written statement to the effect that he had received notification 
of that action and expressed his thanks for the new ratings.  (He 
only questions the effective dates assigned, as will be addressed 
below).  The context of that correspondence is such that the 
Board finds it constitutes a withdrawal of his pending appeal.  
There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board does 
not have jurisdiction to review them, and they must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

The appeal for entitlement to increased ratings for low back and 
left lower extremity radiculopathy is dismissed.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  Rice, supra, citing 
Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, 
although the July 2010 rating action showed TDIU as having been 
denied, there is nothing to show on what basis that determination 
was made.  Accordingly, the issue must be further addressed.

Moreover, when the Board remanded the case it asked that 
consideration be given to various aspects of secondary service 
connection; subsequent ratings granted secondary disabilities to 
include bowel and urinary dysfunction.  However, while there was 
clinical indication of right lower extremity radiculopathy and 
erectile dysfunction, and medical opinion that one or both was 
due to his low back disability, the subject of service connection 
(or alternatively, acknowledging them as part of the rating for 
his low back disability with special monthly compensation (SMC) 
in the case of the latter) for neither was adequately addressed.

In reviewing the Veteran's correspondence of September 11, 2010, 
received on September 20, 2010, the Board construes this to be a 
timely Notice of Disagreement (NOD) as to the January 26, 2010, 
effective date which has been given to several grants, both of 
service connection and increased ratings.  He has argued that all 
of these should be effective from July 2005, when he filed his 
initial claim relating to his back. This statement meets the 
requirements for an NOD.  A statement of the case (SOC) has not 
been issued as it relates to these issues.  The Board is required 
to remand the case for issuance of an SOC.  Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Readjudicate the Veteran's claims for 
service connection for right lower extremity 
radiculopathy and erectile dysfunction as 
secondary to his low back disability; any 
issues pertaining to a relationship between 
purported left foot neuropathy and the 
already service-connected left lower 
extremity radiculopathy; and the EED question 
as relates to both grants of service 
connection and disability ratings as 
applicable; and TDIU.  If the benefits sought 
on appeal are not granted, issue an 
appropriate SOC or SSOC and afford the 
requisite opportunity to respond.  On the EED 
and service connection issues, the case 
should be certified to the Board only if a 
timely substantive appeal is received.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


